Case 2:20-cv-01324-JCM-EJY Document 32
                                    33 Filed 08/11/21
                                             08/17/21 Page 1 of 3
Case 2:20-cv-01324-JCM-EJY Document 32
                                    33 Filed 08/11/21
                                             08/17/21 Page 2 of 3
Case 2:20-cv-01324-JCM-EJY Document 32
                                    33 Filed 08/11/21
                                             08/17/21 Page 3 of 3




        August 17, 2021.
